Exhibit BUSINESS DEVELOPMENT AGREEMENT This Consulting Services Agreement (“Agreement”), effective August , 2008, is made by and between Lenny Dykstra (“Consultant”) and River Hawk Aviation, Inc., a Nevada corporation (“Company”). WHEREAS, Consultant has extensive background in the charter and private aviation and industry as well as in the implementation of business development strategies; WHEREAS, Company is a publicly held corporation with its common stock shares currently trading the Over the Counter and under the ticker symbol “RHWI.PK” (the Company intends to apply to be quoted on the Over the Counter Bulletin Board not later than the first half of December 2008), and desires to further develop its aviation business; and WHEREAS, Company desires to continue using the business development services of the Consultant of the on the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration for the Services provided to Company, the parties agree as follows: 1.Services of Consultant. Consultant shall continue to perform bona fide business development services primarily for the purpose of increasing the Company’s client base and customer base, researching and advising on, targeting and attracting joint venture candidates, developing and implementing strategies for maximizing the Company’s exposure to, and penetration of, the high net-worth clientele target market, broadening its vendor base and enhancing vendor relations, and increasing its revenue, in general for the duration of this Agreement.These services provided by Consultant for the Consideration herein shall not be in connection with the offer or sale of securities in a capital-raising transaction, nor in exchange for fees arising out of shares issued in a business combination, and be for the direct or indirect promotion or maintaining of a market for Company’s securities.Consultant and Company agree and acknowledge that this Agreement shall supersede and override all prior understandings between Consultant and Company. 2.Consideration. Company agrees to pay Consultant, as his fee and as consideration for services provided, one million (1,000,000) shares of common stock of the Company, which shares shall be registered on Form S-8 with the United States Securities and Exchange Commission (the “SEC”) issued to Lenny Dykstra, the natural person performing the consulting services for Company.All shares and certificates representing such shares shall be subject to applicable SEC, federal, state (Blue sky) and local laws and additional restrictions set forth herein. 3.Confidentiality. Each party agrees that during the course of this Agreement, information that is confidential or of a proprietary nature may not be disclosed to any other party, including, but not limited to, product and business plans, software, technical processes and formulas, source codes, product designs, sales, costs and other unpublished financial information, advertising revenues, usage rates, advertising relationships, projections, and marketing data (“Confidential Information”). Confidential Information shall not include information that the receiving party can demonstrate (a) is, as of the time of its disclosure, or thereafter becomes part of the public domain through a source other than the receiving party, (b) was known to the receiving party as of the time of its disclosure, (c) is independently developed by the receiving party, or (d) is subsequently learned from a third party not under a confidentiality obligation to the providing party. 4.Indemnification. (a)Company. Company agrees, to the extent not in conflict with his current duties and positions with the Company and allowable by law, to indemnify, defend, and shall hold harmless Consultant and/or his agents, and to defend any action brought against said parties with respect to any claim, demand, cause of action, debt or liability, including reasonable attorneys' fees to the extent that such action arises out of the negligence or willful misconduct of Company. (b)Consultant. Consultant agrees to indemnify, defend, and shall hold harmless Company, its directors, employees and agents, and defend any action brought against same with respect to any claim, demand, cause of action, debt or liability, including reasonable attorneys' fees, to the extent that such an action arises out of the gross negligence or willful misconduct of Consultant. (c)Notice. In claiming any indemnification hereunder, the indemnified party shall promptly provide the indemnifying party with written notice of any claim, which the indemnified party believes falls within the scope of the foregoing paragraphs.
